Mr. Justice Wolf
delivered the opinion of the court.
The appeal in this case is a frivolous one. • Rafael Ramos Acosta and Julia Santana Giménez obtained in the Municipal Court of Caguas a judgment against their tenants, Cipriano Manrique and Marcelino A. Solá, in the sum *168of $180. The time for appeal to the District Court of Huma-cao expired and neither of the defendants appealed. Subsequently, defendant Cipriano Manrique presented to the District Court of Humacao a petition in certiorari against the Municipal Court of Caguas. The court heard the writ and ■very properly annulled the same. The ®nly grounds for its issuance were that the municipal court had unduly proceeded to trial without having first rendered a judgment by default against defendant Marcelino A. Solá, who was cited and failed to appear, and that the municipal court unduly ordered the entry of the default after the trial and before judgment.
Both ’ defendants were served with process. The municipal court fixed a day for the trial, heard the proof, took the case under advisement and, pending decision, entered the default of Marcelino A. Solá. The district court very properly said that the action of the municipal court in entering the default after, instead of before, the trial, was a mere informality and did'not'injure any of the rights of the petitioner, who had had his full day in court and might very well have' appealed. We agree further with the district court that the writ of certiorari only lies when there is no speedy and adequate remedy by appeal. Aramburu v. Córdova, 17 P. R. R., 913.
We likewise think that the action of the municipal court was a mere informality and not a defect of procedure such as would give a right to invoke the law of certiorari.
One might wonder what possible prejudice the appellant could allege. He maintains that the obligation was joint and not several, and that judgment should have been rendered against each lessee for half the sum, following sections ilOT and 1105 of the Civil Code. In the first place, supposing the principle of these sections applies to‘tenancy, this is a matter of substance and not of procedure. In the second place,'the record'shows that this question was not raised in the municipal court by the petitioner, nor has any effort been made to have the judgment reformed. In the *169third place, judgment being rendered, the presumption would arise that the obligation was several and not joint, and that the proof showed it.
The judgment must he

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.